DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and rejected.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 20 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kung et al. (U.S. PGPub 2018/0234459).
As per claim 20
 	teaches the method for managing a segmentation policy (Kung see fig. 5 para 0149, 0150 , incoming and outgoing network traffic flows for infrastructure resources are captured and mapped to logical groups or segments to identify and expose the communication requirements needed for the logical objects defined by the logical groups (segments) allowing the system to extract real-time communication requirements to define and manage micro-segmentation policies that restrict communication among applications and generic logical groups to the strict necessary to support the applications), the method comprising: 

determining members of the source and destination groups of workloads based on the workload group identifiers( Kung see para on premise data center 502, there are two hardware server computers 506 and 508 with applications (labelled “A”), servers (labelled “server”), nodes (“node”), security mechanisms (labelled “m”), and workloads 
providing, to the enclave protection device, workload identifiers for the members of the source and destination groups of workloads (Kung, see para 0066, 0087, 0091 and 0092 network policy enforcement mechanisms can control network traffic at different enforcement points. Host based security mechanisms (m1.1, m1.2, m1.3, m2.1, m2.2 to m2.3) are implemented by operating system mechanisms in the nodes that host the workload units, they are co-located with workload units they can provide isolation among workload units hosted in the same node, as  shown in fig. 4  an application level security policy for the computer infrastructure of FIG. 3. It is presented in the form of table, it can be stored in any number of forms in a database, given a set of users U1 and U2 from the example of fig. 3 and workload units W1.1, W.2, W.1.3 and W2.1, an application level security policy specification defines a set of rules, R1 to R6 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kung et al. (U.S. PGPub 2018/0234459) in view of Ponnuswamy et al. (U.S. PGPub 2019/0173736).
As per claims 1, 10 and 19
Kung teaches a method for managing a segmentation policy (Kung see fig. 5 para 0149, 0150 , incoming and outgoing network traffic flows for infrastructure resources are captured and mapped to logical groups or segments to identify and expose the communication requirements needed for the logical objects defined by the logical groups (segments) allowing the system to extract real-time communication requirements to define and manage micro-segmentation policies that restrict communication among applications and generic logical groups to the strict necessary to support the applications) the method comprising: 

detecting a plurality of protected workloads that are members of a secure enclave protected by an enclave protection device such that traffic between the protected workloads and external workloads outside the secure enclave pass through the enclave protection device (Kung see para 0172,0175, 0176, 0181,  Contextual security patform continuously disover of all public/private cloud native infrastructure objects, virtualized and bare metal servers, including workloads, services, existing security controls, and data flow, monitor real-time data flows between workloads and comparing to deployed security policies for compliance);
determining, from the segmentation policy, a set of cross-boundary rules pertaining to traffic between at least one of the protected workloads and at least one of the external workloads (Kung see para fig. 13, para 0284, at step 1302, processes triggered by a local organization creating its own communication policy. As indicated by step 1304, the process scans all proposed rules defined within the proposed “self-
Kung fails to exclusively teach generating, from the set of cross-boundary rules, a configuration for the enclave protection device that causes the enclave protection device to permit the traffic meeting the set of cross-boundary rules; and distributing the configuration to the enclave protection device to enable enforcement of the cross-boundary rules.  
In a similar field of endeavor Ponnuswamy teaches generating, from the set of cross-boundary rules, a configuration for the enclave protection device that causes the enclave protection device to permit the traffic meeting the set of cross-boundary rules; and distributing the configuration to the enclave protection device to enable enforcement of the cross-boundary rules (Ponnuswamy see para 0067, 0211-0217, “Contract” refer to rules or configurations that specify what and how communications in a network are conducted ( allowed, denied, filtered, processed, etc.) in the ACI network, contracts configure  how communications between endpoints and/or EPGs take place, a contract can provide rules and configurations akin to an Access Control List (ACL), a profile can include a named entity that contains the configuration details for implementing one or more instances of a policy, Assurance Appliance 300 can check to make sure the configurations or specification from L_Model 270A, which may reflect the user's intent for the network, including for example the security policies and customer-configured contracts, are correctly implemented and/or rendered in Li_Model 272, 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Kung with the teaching of Ponnuswamy, as doing so would provide an efficient method for coss-domain assurance between servers cluster and an infrastructure of a network environment using policy modeling for segmented Application Policy Infrastructure framework (Ponnuswamy see para 0028-0030).

As per claims 2 and 11
 	Kung in view of Ponnuswamy teaches the method of claim 1, wherein determining the set of cross-boundary rules comprises: identifying a source label set and a destination label set specified by a segmentation rule of the segmentation policy; identifying the segmentation rule as a cross-boundary rule responsive to identifying at least one protected workload having the source label set and identifying at least one external workload having the destination label set, or in response to 2430025/45036/FW/11138477.2identifying at least 

As per claims 3 and 12
 	Kung in view of Ponnuswamy teaches the method of claim 1, wherein the set of cross-boundary rules are permissive rules that cause the enclave protection device to allow the traffic between the at least one of the protected workloads and the at least one of the external workloads (Kung see para 0066, 0075 , 0168, Using rule R6 node3 

As per claims 4 and 13
Kung in view of Ponnuswamy teaches the method of claim 1, wherein generating the configuration of the enclave protection device comprises: generating an enclave protection rule that permits traffic between a first workload group identified by a first group identifier and a second workload group identified by a second group identifier that meets specified traffic criteria; and generating membership information specifying first workload identifiers for first workloads in the first workload group, and second workload identifiers for second workloads in the second workload group(Kung see para 0065 there are two application workloads, workload W1 and workload W2; and two users, U1 and U2. Workload W1 has three workload units, W1.1, W1.2 and W1.3; and workload W2 has one workload unit, W2.1. User U1 can access workload units from device1 using an access application workload unit A1, User U2 can access workloads units from device2 using an access application workload unit A2, dotted arrows show the application communication requirements, workload units W1.1 and W1.3 need to use a service offered by workload unit 1.2. Workload unit 2.1 need to use a service offered by workload unit 1.3, both users U1 and U2 should be allowed to access a 

As per claims 5 and 14
Kung in view of Ponnuswamy teaches the method of claim 4, wherein the specified traffic criteria comprises a least one of: a service, a port, and a protocol (Kung see para 0066 and 0067, rules, R1 to R6, that specify which workloads and users may communicate with each other and the type of service that can be provided through that communication. These rules enable the communication pattern between a “client” of a given service (S1, S2, S3 and S4 ) and a “provider” of that service required for correct operation of the applications and also to enable users to access the workload units for which they are authorized to use) .

As per claims 6 and 15
 	Kung in view of Ponnuswamy teaches the method of claim 4, wherein distributing the configuration to the enclave protection device comprises: detecting a change in the first workloads in the first workload group; and sending updated membership information to the enclave protection device reflecting the change without sending the enclave protection rule (Ponnuswamy see para 0140-0145, Switch Logical Configuration Generator 316 can also perform change analysis and generate lint events or records for problems discovered in L_Model 270A and/or LR_Model 270B. The lint events or records can be used to generate alerts for a user or network operator).



As per claims 7 and 16
 	Kung in view of Ponnuswamy teaches the method of claim 4, wherein distributing the configuration to the enclave protection device comprises:  2530025/45036/FW/11138477.2detecting a change in the segmentation policy that affects the enclave protection rule; and sending an updated enclave protection rule to the enclave protection device reflecting the change without sending the membership information (Ponnuswamy see para 0131 and 0132, topology Explorer 312 can detect Leafs 104 and Spines 102 that are part of Fabric 120 and publish their corresponding out-of-band management network addresses (IP addresses) to downstream services, the topological view that is published to the downstream services at the conclusion of Topology Explorer's 312 discovery epoch, unified Collector 314 can receive the topological view from Topology Explorer 312 and use the topology information to collect information for network assurance from Fabric 120. Such information can include L_Model 270A and/or LR_Model 270B from Controllers 116, switch software configurations (Ci_Model 274) from Leafs 104 and/or Spines 102, hardware configurations (Hi_Model 276) from Leafs 104 and/or Spines 102, etc. Unified Collector 314 can collect Ci_Model 274 and Hi_Model 276 from individual fabric members (Leafs 104 and Spines 102)).


As per claims 8 and 17
 teaches the method of claim 1, wherein generating the configuration of the enclave protection device comprises: identifying, in the cross-boundary rules, a first rule referencing a set of one or more services, a first group of source workloads, and a first group of destination workloads, and a second rule referencing the set of one or more services, a second group of source workloads and a second group of destination workloads; and generating, from the first and second rule, a combined rule that references the set of one or more services, a combined group of source workloads including the first and second groups of source workloads, and a combined group of destination workloads including the first and second groups of destination workloads (Kung, see para 0071-0073, Constraint policies define combinations of logical group membership that are not allowed. The constraints are defined as logical expressions with “and”, “or” and “not” operators on logical group membership, the expression “LG1 and (LG2 or LG3)” define that a resource cannot be a member of logical group LG1 and at the same time be a member of either logical group LG2 or logical group LG3, contextual security platform for configuring different types of network security mechanisms (mx.y) for enforcing rules on network traffic at different points of the network infrastructure based on application level security policies. The policy manager 

As per claims 9 and 19
 	Kung in view of Ponnuswamy teaches the method of claim 1, wherein generating the enforcement point policy comprises: identifying, in the cross-boundary rules, a set of duplicate rules; and combining the duplicate rules into a combined rule (Kung see para 0073,  policy manager provides a multi-layer in depth defense system and configure multiple enforcement mechanisms in a coordinated way. By configuring multiple mechanisms, the policy manager combines their different capabilities and features and offer a better effective global security than what each individual mechanism can offer in isolation).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2021/0182169 which teaches a method for providing flexible policy semantics extension using dynamic tagging and manifest for workload groups;
U.S. PGPub 2020/0236086 which describes an automatic method for score based dynamic firewall rule update;


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457